 Case 2:20-cv-00157-PLM-MV ECF No. 22, PageID.90 Filed 05/07/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION

PHILLIP TANNER,                                   )
                            Plaintiff,            )
                                                  )      No. 2:20-cv-157
-v-                                               )
                                                  )      Honorable Paul L. Maloney
DEAN A. PARKER,                                   )
                            Defendant.            )
                                                  )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Phillip Tanner, a prisoner under the control of the Michigan Department of

Corrections, filed a civil rights complaint alleging that Defendant Parker violated his rights

under the First Amendment. Defendant filed a motion for summary judgment arguing that

Plaintiff failed to exhaust his administrative remedies. (ECF No. 12.) The Magistrate Judge

issued a report recommending the Court grant Defendant’s motion. (ECF No. 18.) Plaintiff

filed an objection. (ECF No. 19.)

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).
 Case 2:20-cv-00157-PLM-MV ECF No. 22, PageID.91 Filed 05/07/21 Page 2 of 2




       The Magistrate Judge concludes that Defendant established that Plaintiff failed to

exhaust administrative remedies. More specifically, Plaintiff did not pursue any grievance

through the final Step III. In his objection, Plaintiff acknowledges that he never completed

a grievance. Plaintiff insists that his failure should be excused because the grievance officer

did things to “throw off the grievance process.” (PageID.73.) Plaintiff describes some of the

barriers allegedly created by the grievance officer, but did not support his assertions with any

evidence. Plaintiff offers to bring copies with him to court.

       The Court ADOPTS the Report and Recommendation. (ECF No. 18.) To avoid

summary judgment, the non-moving party must present evidence to the court showing that a

genuine issue of material fact exists. Promising that evidence could be produced at some

later point will not suffice. Furthermore, on Plaintiff’s unsworn statements, it is not clear to

the Court that the grievance officer prevented Plaintiff from proceeding to Step III. A

prisoner can file a Step II and a Step III appeal when the MDOC fails to timely provide a

response.

       Accordingly, the Court GRANTS Defendant’s motion for summary judgment (ECF

No. 12.) IT IS SO ORDERED.

Date: May 7, 2021                                                    /s/ Paul L. Maloney
                                                                  Paul L. Maloney
                                                                  United States District Judge




                                               2
